Citation Nr: 0005484	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  99-00 708	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for chest 
pain due to VA surgical treatment, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for neck 
pain due to VA surgical treatment, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for left 
shoulder pain due to VA surgical treatment, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an effective date earlier than August 17, 
1992 for compensation for disabilities due to VA surgical 
treatment.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

REMAND

The veteran had active duty from June 1948 to June 1952.

Upon review of the documents contained in the claims file, 
the Board notes that, in correspondence with the Board 
received February 1, 2000, the veteran requested that a 
Travel Board hearing be scheduled for him before a Member of 
this Board sitting at the VA Regional Office (RO) in 
Muskogee, Oklahoma.  

Therefore, to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the RO for the 
following development:

1. The RO should schedule a Travel Board 
hearing, in accordance with 38 C.F.R. 
§ 20.704(a), and should notify the 
veteran, and his representative, if any, 
of the date of such hearing by sending a 
letter of notification to the veteran at 
his current address of record, with a 
copy to his representative, if any.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



